 FMHUB, LLC doing business as                    :
 MUNIHUB,                                        : UNITED STATES DISTRICT COURT
                                                 : DISTRICT OF NEW JERSEY
                Plaintiff,                       :
                                                 : Civil Action No. 19-5595 (FLW)
        v.                                       :
                                                 : PRETRIAL SCHEDULING ORDER
 MUNIPLATFORM, LLC, et al.,                      :
                                                 :
                Defendants.


       THIS MATTER having come before the Court for an initial scheduling conference
pursuant to Rule 16 of the Federal Rules of Civil Procedure on November 12, 2019; and the
Court having conferred with counsel and pro se Defendant Kevin Touhey concerning the
discovery process and related matters; and good cause appearing for the entry of this Order:

       IT IS on this 13th day of November, 2019

       ORDERED THAT:

                      I.      PENDING MOTIONS

   1. Defendant Touhey’s Motion to Dismiss [dkt. no. 16] remains pending. Plaintiff’s
      opposition papers must be filed by November 18, 2019; Defendant’s reply papers must be
      filed by November 25, 2019.

   2. The Motion to Withdraw as Attorney [dkt. no 20] is GRANTED and Defendant Touhey
      is proceeding pro se.

   3. Plaintiff’s Motion for Entry of Default against Defendant Multiplatform, LLC [dkt.no.
      22] is GRANTED and the Clerk shall enter a default against said Defendant on the
      docket of this case. An application for the entry of Default Judgment must be filed
      separately by Plaintiff.

   4. Defendant Touhey’s Motion to Seal [dkt.no. 23] is withdrawn.
                  II.     DISCLOSURES

1. The initial disclosures required by Fed.R.Civ.P. 26 must be served by December 4,
   2019.

2. If appropriate, Counsel must conduct the e-discovery conference required by Fed. R. Civ.
   P 26(f) and L. Civ. R. 26.1 (d) no later than December 4, 2019.

                  III.    DISCOVERY CONFIDENTIALITY ORDERS

3. Any proposed confidentiality order agreed to by the parties must comply with
   Fed.R.Civ.P. 26(c) and L.Civ.R. 5.3. Any such order must be clearly designated
   “Discovery Confidentiality Order.” Id.


                  IV.     DISCOVERY

4. All parties must conduct discovery expeditiously and diligently. In addition, all discovery
   conducted must be proportional to the needs of the case considering the factors set forth
   in Fed. R. Civ. P. 26(b)(1).

5. The parties’ initial written discovery requests must be served by December 20, 2019.
   Responses to such discovery requests must be served by January 31, 2020.

6. In accordance with Fed. R. Civ. P. 33, the parties may serve twenty-five (25) single
   interrogatories (including all sub-parts). In accordance with Fed. R. civ. P 30, the
   parties are limited to 10 depositions per side.

7. No objections to questions posed at depositions shall be made other than as to lack of
   foundation, form or privilege. See Fed.R.Civ.P. 32(d)(3)(A). No instruction not to
   answer shall be given unless a privilege is implicated.

8. Any motion to amend the pleadings or to join new parties, whether by amended or third
   party complaint, must be filed by May 1, 2020.

9. All fact discovery, including any third party depositions, is to be complete by August 31,
   2020. No discovery is to be issued or conducted after this date.

10. Any party intending to file a dispositive motion must first seek leave of the Court by way
    of a letter application. All calendar or dispositive motions, if permitted, shall comply
    with L.Civ.R. 7.1(b) and 78.1.
11. The parties must meet and confer in a good faith effort to resolve any discovery or case
    management dispute before bringing such dispute to the attention of the Court. See
    L.Civ.R. 16.1(f)(1). Any unresolved disputes must be brought to the Court’s attention
    promptly by a joint letter to the undersigned.

12. No discovery motion or motion for sanctions for failure to provide discovery shall be
    made without prior leave of Court.

                   V.      FUTURE CONFERENCES

13. The Court will conduct telephone status conferences on January 14, 2020 at 3:30PM;
    and on July 7, 2020 at 2:00PM. Counsel for Plaintiff is directed to initiate the calls to
    (609) 989-2144. During the latter conference, the Court will set a schedule for expert
    discovery and/or dispositive motions.

14. Counsel must confer at least 48 hours in advance of each Court appearance to confirm
    attendance and to review any matters to be discussed with the Court.

15. The Court may from time to time schedule conferences as may be required, either sua
    sponte or at the request of a party. Failure to appear at such conferences, or to comply
    with the terms of this or any Court Order, may result in the imposition of sanctions.

16. Counsel should be prepared to discuss settlement at every conference with the Court.
    Lead trial counsel and client(s) with full settlement authority are required to appear in-
    person at any settlement conference conducted by the Court. In cases involving
    insurance companies and other corporate or business entities, it is expected that the
    executive who will make the final decision regarding settlement will be the person
    available for the conference.

17. Since all dates set forth herein are established with the assistance and knowledge of
    counsel, there will be no extensions except for good cause shown and by leave of the
    Court, even with consent of the parties.

18. The Clerk of the Court is directed to mail Defendant Touhey a Consent &
    Registration Form to Receive Documents Electronically. Should Mr. Touhey wish to
    receive documents electronically, he is to complete the form and return it to the Clerk.

                                                      s/ Douglas E. Arpert
                                                    DOUGLAS E. ARPERT
                                                    United States Magistrate Judge
